Case:Case
      17-3752
          2:17-cv-04540-WB
                Document: 003113336102
                            Document 239 Page:
                                          Filed 1
                                                09/03/19
                                                    Date Filed:
                                                         Page 09/03/2019
                                                                1 of 2




                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                  Nos. 17-3752, 18-1253, 19-1129, 19-1189
                              _____________

   COMMONWEALTH OF PENNSYLVANIA; STATE OF NEW JERSEY

                                      v.

PRESIDENT UNITED STATES OF AMERICA; SECRETARY UNITED STATES
  DEPARTMENT OF HEALTH AND HUMAN SERVICES; UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES; SECRETARY UNITED
STATES DEPARTMENT OF TREASURY; UNITED STATES DEPARTMENT OF
  TREASURY; SECRETARY UNITED STATES DEPARTMENT OF LABOR;
UNITED STATES DEPARTMENT OF LABOR; UNITED STATES OF AMERICA


    LITTLE SISTERS OF THE POOR SAINTS PETER AND PAUL HOME
                        (Intervenor in D.C.),
                              Appellant in 17-3752, 19-1129

  Secretary United States of Department of Health and Human Services, United
   States Department of Health and Human Services, Secretary United States
    Department of Treasury, United States Department of Treasury, Secretary
     United States Department of Labor, United States Department of Labor,

                              Appellants in 18-1253
                              19-1189 (Except President United States of America)

                                     _____________

      ON APPEAL FROM THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                    (E.D. Pa. No. 2:17-cv-04540)
               District Judge: Hon. Wendy Beetlestone
                           ______________

                            Argued May 21, 2019
                              ______________
   Case:Case
         17-3752
             2:17-cv-04540-WB
                   Document: 003113336102
                               Document 239 Page:
                                             Filed 2
                                                   09/03/19
                                                       Date Filed:
                                                            Page 09/03/2019
                                                                   2 of 2



              Before: McKEE, SHWARTZ, and FUENTES, Circuit Judges.

                                        ______________

                                          JUDGMENT
                                        ______________


      This cause came to be considered on the record from the United States District

Court for the Eastern District of Pennsylvania and was argued on May 21, 2019.

      On consideration whereof, it is now hereby ORDERED and ADJUDGED that the

orders of the District Court entered December 15, 2017 and January 14, 2019 is

AFFIRMED. Costs will be taxed on Appellants. All of the above in accordance with the

Opinion of this Court.

                                               ATTEST:


                                               s/ Patricia S. Dodszuweit
                                               Clerk


Dated: July 12, 2019




 Certified as a true copy and issued in lieu
 of a formal mandate on      09/03/19


Teste:
Clerk, U.S. Court of Appeals for the Third Circuit
